Citation Nr: 0531005	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  00-24 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of nicotine dependence or tobacco 
use.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and D.R.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1948 to 
October 1951.  The veteran died on December [redacted], 1983.  The 
appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In July 2001, the appellant testified before a Board Veterans 
Law Judge.  That Veterans Law Judge is no longer at the 
Board.  In July 2003, the appellant testified before the 
undersigned Veterans Law Judge in Washington, DC.  
Transcripts of both hearings are associated with the claims 
file.


FINDINGS OF FACT

1.  The veteran died in December 1983 at the age of 52.  
Chronic obstructive pulmonary disease (COPD) with 
exacerbation was certified as the immediate cause of death, 
with the underlying cause of death being carcinoma of the 
lung with metastatic disease.

2.  The competent evidence shows the veteran's nicotine 
dependence began after his separation from service in 1951.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death as a 
result of nicotine dependence or tobacco use is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2004). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant and her representative have been provided with 
a copy of the appealed April 2000 rating decision, a 
September 2000 statement of the case (SOC), and November 
2002, January 2003, and April 2005 supplemental statements of 
the case (SSOCs) that discussed the pertinent evidence and 
the laws and regulations related to the claim on appeal.  
Moreover, these documents essentially notified them of the 
evidence needed by the appellant to prevail on her claim.

In addition, in an April 2004 letter, the RO notified the 
appellant of the evidence needed to substantiate her claim, 
and offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
appellant was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The appellant was told 
that with respect to her claim that she needed to submit 
medical evidence to show that the veteran's death was related 
to his military service.

As it pertained to respective responsibilities, the appellant 
was told to provide specific contact information if she 
wanted VA to obtain any additional private medical records in 
support of her claim.  The appellant was further informed 
that she could submit any additional information or evidence 
to VA, preferably within one year.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs, and notice letter dated in April 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording her an opportunity to submit all pertinent 
evidence pertaining to her claims that she might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in December 1997.  Thereafter, The RO issued a rating 
decision in April 2000.  In April 2004, the RO provided 
proper notice to the appellant regarding what information and 
evidence is needed to substantiate her claim on appeal, as 
well as what information and evidence must be submitted by 
the appellant, what information and evidence will be obtained 
by VA, and the need for the appellant to submit pertinent 
evidence pertaining to her claim, which she received after 
initial AOJ adjudication of her claim.

The Board notes that the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The Board also finds that the AOJ has complied with the 
assistance provisions of the VCAA.  The AOJ obtained the 
veteran's service medical records.  The appellant has 
submitted and the AOJ has obtained numerous private medical 
records, and the AOJ has obtained a medical opinion 
pertaining to the issue in this case.  There is no indication 
of additional obtainable relevant medical evidence.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
The Board finds that no prejudice will ensue to the appellant 
by proceding with a decision in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

The veteran's November 1948 service entrance examination 
shows his chest x-ray was negative.  His lungs were normal.  
An August 1950 service examination shows his lungs were clear 
to auscultation and percussion.  A September 1950 chest x-ray 
shows the veteran's heart and lungs were negative.  The 
veteran's October 1951 separation examination shows his lungs 
and chest were normal.  A chest x-ray report gave no 
indication of abnormality.  No defects or diagnoses were 
noted at that time.

An August 1955 VA record shows the veteran was hospitalized 
for glomerulonephritis.  The veteran reported no chest pain.  
He stated that he smoked one pack of cigarettes every two 
days.  A routine chest x-ray was negative.

A May 1983 treatment record shows S.H., M.D., treated the 
veteran for shortness of breath for about three weeks.  He 
was diagnosed with carcinoma of the left lung with pleural 
effusion.  An x-ray of the chest showed a large effusion on 
the left.  The veteran reported smoking over the past thirty 
years.  He smoked a pack per day until about a month ago when 
he started to cut down.

September 1983 records from the Department of Labor show the 
veteran was examined.  He had been diagnosed with lung cancer 
and pleural effusion in May 1983.  He indicated he smoked one 
pack of cigarettes per day for 25 years.  He stated he 
stopped smoking in March 1983.

December 1983 private records of the hospitalization during 
which the veteran died show the diagnoses were COPD with 
exacerbation, carcinoma of the lung with widespread 
metastatic disease, pneumoconiosis, and dysphagia.  The 
veteran was noted to have smoked over thirty years.

The veteran's death certificate, dated December [redacted], 1983, 
indicates that the immediate cause of his death was COPD with 
exacerbations, due to or as a consequence of carcinoma of the 
lung with metastatic disease.

A December 1983 autopsy report shows the diagnoses were 
epidermoid carcinoma of the lung with widespread intra-
thoracic metastasis and lymphatic invasion, acute pneumonitis 
of the lung, obstructive pneumonitis of the lung, emphysema 
of the lung, and anthracotic pigmentation of the lung.

In a September 1987 written statement, G.Z., M.D., who 
reviewed the veteran's medical records, concluded that the 
veteran died from lung cancer as a result of his cigarette 
smoking.

In July 2001, the appellant testified before the Board.  The 
appellant stated that she met the veteran in December 1955, 
and he smoked at that time.  She knew that he smoked in 
service because he would talk about the rations of food and 
cigarettes.  He stated to her that he began smoking during 
service and that he did not smoke prior to service.  She had 
a picture of him smoking during service.  The veteran 
continued to smoke until 1983.

In an August 2001 written statement, C.P., D.O., indicated 
that he reviewed the old records of the veteran.  They were 
previously reviewed by Dr. Z, and he had nothing to add to 
that review.  There was no indication that coal worker's 
pneumonoconiosis was even secondarily involved in the 
veteran's death.  Squamous cell carcinoma, which caused the 
veteran's death, was not a known complication of coal 
workers' pneumoconiosis, but was a result of cigarette 
smoking, which the veteran engaged in for several years 
according to the records.

In January 2002, the appellant submitted an undated 
photograph of three men in military uniforms.  One of them, 
who the appellant indicated was her husband, had a cigarette 
in his mouth.

In November 2002, the veteran's claims file and medical 
history were reviewed by a VA examiner.  According to the 
review, the veteran was diagnosed with lung cancer in 1983.  
No treatment was given for his lung cancer secondary to the 
advanced state of the disease at the time of diagnosis.  A 
review of the records shows the veteran had either a 25 or 30 
year history of smoking.  It was certain that his squamous 
cell lung cancer was caused by and was the direct result of 
his smoking.  A person became an increased risk for lung 
cancer after having smoked for at least fifteen years.  That 
period of time allowed the bronchial mucosa to be 
repetitively damaged and thereby possibly evolve into 
carcinoma.  Whether or not the veteran smoked during the 
entire course of his military service was unclear.

If he smoked for the thirty years reported, he would have 
started in 1953, or after he was discharged from service.  
However, there was a picture showing the veteran in uniform 
with a cigarette.  The examiner indicated that the veteran's 
lung cancer and subsequent death were not due to smoking 
while in service.  This was because squamous cell carcinoma 
took at least fifteen years to develop.  The lung cancer, 
therefore, was due to subsequent years of tobacco use and 
smoking after his discharge from service.

Whether or not the veteran's nicotine dependence arose in 
service is unclear.  The picture of the veteran with a 
cigarette was undated.  The examiner's best guess was that 
the veteran did start to smoke in service, but was not 
nicotine dependent until well after he was out of service.  
His lung cancer and COPD leading to his death were, 
therefore, due to his subsequent smoking after discharge.  
Nicotine dependence also developed after he left the service 
and after further years of continued tobacco use.

In a December 2002 written statement, the veteran's friend 
indicated that he knew the veteran from 1946 until the time 
of his death.  During the time that he was in service, he was 
an avid smoker.  He was also a smoker at the time of his 
discharge.

In a December 2002 written statement, the veteran's brother 
indicated that the veteran smoked cigarettes during his 
enlistment in service.  He smoked at the time of his 
discharge.

In July 2003, the appellant testified before the undersigned.  
She stated she met the veteran in 1956, and he was a smoker.  
He smoked three packs a day at that time.  He was pretty much 
a chain smoker.  It was never specifically stated that the 
veteran picked up the habit in service.  She just knew.  It 
was something the whole family knew.  She had gotten one 
statement from a man that knew the veteran prior to service.  
He did not serve with the veteran but knew him during his 
service.  That man and the veteran's brother knew he started 
smoking during service.  The veteran's smoking remained about 
the same throughout the years.  Doctors told her with 
certainty that smoking caused her husband's death.  There was 
no evidence the veteran smoked prior to service.  The 
veteran's brother indicated that he started smoking during 
enlistment and smoked throughout service.  Mr. R stated that 
evidence showed the veteran smoked only weeks after his 
separation from service.

III.  Applicable Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. § 
3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  It is not sufficient to show that a 
service-connected disability casually shared in producing 
death, rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  However, if the 
service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3).

38 U.S.C.A. § 1103, enacted in July 1998, prohibits service 
connection for death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during active service.  As 
previously determined in the Board's November 2001 remand, 
the instant claim was filed prior to the enactment of that 
statutory provision,  and, therefore, it does not apply in 
this case.

VA General Counsel Precedent Opinions address claims related 
to tobacco use, and the Board is bound by these precedent 
opinions.  See 38 U.S.C.A. § 7104(c).

VAOPGCPREC 19-97 holds that if a claimant can establish that 
a disease or injury resulting in disability or death was a 
direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to 
lung cancer, service connection may be established without 
reference to section 38 C.F.R. § 3.310(a) which provides for 
"secondary service connection."  However, where the 
evidence indicates a likelihood that a veteran's disabling 
illness had its origin in tobacco use subsequent to service, 
and the veteran developed a nicotine dependence during 
service which led to continued tobacco use after service, the 
issue then becomes whether the illness may be considered 
secondary to the service-incurred nicotine dependence 
pursuant to 38 C.F.R. § 3.310.

The 1997 VA General Counsel Opinion cited VAOPGCPREC 2-93, 
which held that whether nicotine dependence was a disease for 
compensation purposes was an adjudicative matter to be 
resolved by adjudicative personnel based on accepted medical 
principles.  The threshold question was whether nicotine 
dependence could be considered a disease within the meaning 
of the veterans' benefit laws.  The 1997 opinion further 
noted that secondary service connection could occur only if a 
veteran's nicotine dependence which arose in service and the 
resulting tobacco use were the proximate cause of the 
disability or death which is the basis of the claim, and that 
proximate cause is a question of fact.  The 1997 opinion also 
noted the potential for an intervening or a supervening cause 
of injury which might act to sever the proximate and causal 
connection between the original act and the injury.

VA's Under Secretary for Health had concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  
Therefore, the two principal questions which must be answered 
by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV) provided the criteria for 
diagnosing substance dependence generally applied in 
diagnosing nicotine dependence.  Under those criteria, 
nicotine dependence may be described as a maladaptive pattern 
of nicotine use leading to clinically significant impairment 
or distress, as manifested by three or more of the following 
criteria occurring at any time in the same 12 month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
      (h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve or avoid 
withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking-
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.  Id. at 181, 243-45.

VAOPGCPREC 19-97 further notes that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that a determination of 
whether secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service depended 
upon whether nicotine dependence may be considered a disease 
for purposes of VA benefits, whether the veteran acquired 
nicotine dependence in service, and whether that nicotine 
dependence may be considered the proximate cause of 
disability or death resulting from the veteran's use of 
tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.

The 1997 opinion also held that with regard to proximate 
causation, if it is determined that as a result of nicotine 
dependence acquired in service a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  
Citing a May 1997 Under Secretary for Health document, the 
letter held that nicotine dependence was a disease, and as 
such, each decision must then specifically address (1) 
whether the veteran acquired a dependence on nicotine in 
service and (2) whether that dependence may be considered the 
proximate cause of disability or death resulting from the use 
of tobacco products by the veteran under General Counsel and 
regulatory definitions.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

As noted above, the cause of the veteran's death was COPD 
with exacerbation, due to or as a consequence of carcinoma of 
the lung with metastatic disease.  Initially, the Board notes 
that all of the medical evidence of record shows the diseases 
that led to the veteran's death were caused by his years of 
cigarette smoking.  There is no opinion of record that 
disputes this determination.  Indeed, the appellant 
previously pursued a claim with the Department of Labor that 
the veteran died as a result of coal worker's pneumoconiosis.  
However, the determination was made that the veteran's death, 
instead, was due to his years of cigarette smoking.

Initially, the appellant contends that the veteran's in-
service smoking caused his lung cancer, which ultimately led 
to his death.  The Board notes that the veteran's service 
records show he was in service for three years.  Even if he 
had smoked cigarettes that entire time, the VA physician that 
provided the November 2002 opinion noted that only after 
fifteen years did cigarette smoking cause a person to become 
an increased risk for lung cancer or squamous cell carcinoma.  
Therefore, since the veteran was only in service for three 
years, the Board cannot find that his in-service smoking, if 
there was any, led directly to the diagnoses that caused his 
death.

At issue, then, is whether the veteran incurred nicotine 
dependence in service, and if so, whether that nicotine 
dependence continued after service and ultimately led to his 
death.  As stated above, the veteran's years of cigarette 
smoking led directly to his death.

As to whether the veteran smoked during service, there is no 
clear answer.  The veteran's wife has testified that she knew 
that he smoked during service from conversations they had 
about his rations.  She met the veteran after his military 
service.  A long time friend and the veteran's brother both 
submitted written statements that they knew the veteran to 
have smoked during and upon separation from service.  
However, the veteran's service medical records are silent for 
any indication that the veteran smoked at that time.  
Furthermore, the veteran's medical records show that in 1983, 
he had a 25 or 30 year history of smoking cigarettes.  That 
dates his smoking, at the earliest, to 1953, two years after 
the veteran separated from service.  While the appellant has 
contended that this was only an estimation of his smoking 
history and this time frame dates his smoking very close to 
his separation, there is still no evidence, other than the 
statements from the veteran's friend and brother, that he 
began smoking in service.  There is medical evidence that the 
veteran smoked in August 1955, per a VA hospital record.  
However, this is nearly four years after separation from 
service, and within the time period during which the veteran 
stated he smoked.  Therefore, it adds no new evidence to show 
that the veteran smoked or developed nicotine dependence 
during service.

The Board notes that the appellant submitted an undated 
photograph of the veteran in a military uniform with a 
cigarette in his mouth.  However, without a date on this 
photograph, the Board finds that it is not probative evidence 
that the veteran began smoking in service or, more 
importantly, that his nicotine addiction began in service.

With regard to the laws and regulations stated above, the 
Board points out that the question of whether the veteran 
developed a nicotine addiction in service is a medical 
determination.  Therefore, notwithstanding the statements of 
the veteran's friend and brother, any evidence showing that 
he began smoking in service does not necessarily indicate 
that he developed nicotine dependence in service.  While the 
veteran's friend, brother, and widow are free to offer 
statements as to the veteran's smoking habit and when it 
began, they have not been shown to have the requisite medical 
knowledge or training to opine as to whether the veteran 
developed a nicotine addiction, which requires a medical 
diagnosis, in service.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opinion on matter requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

In an effort to resolve whether the veteran developed a 
nicotine addiction in service, the RO provided his claims 
file to a VA examiner for an opinion.  After a complete 
review, the examiner determine that while it was unclear 
whether the veteran began smoking in service, in either case, 
his nicotine dependence developed after he left service and 
after further years of continued tobacco use.  The examiner 
opined that the veteran probably did start smoking in service 
but also stated that he most likely developed nicotine 
dependence well after his separation from service.  
Therefore, the lung cancer and COPD that led to his death 
were due to his post-service smoking.  Therefore, the Board 
finds, based on all the evidence of record, that the veteran 
developed the nicotine dependence that ultimately led to his 
death after his separation from active duty.

The Board concludes that the preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


ORDER

Service connection for the cause of the veteran's death as a 
result of nicotine dependence or tobacco use is denied.




	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


